DETAILED ACTION
1.   The present application is being examined under the pre-AIA  first to invent provisions. 
2.   This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 07/13/2022, in which claims 1-21 have been canceled, new claims 22-43 have been added and entered of record.
3.   Claims 22-43 are pending for examination.

Information Disclosure Statement
4.   The Information Disclosure Statement (IDS) submitted on 9/13/2022 has been considered by the examiner and made of record in the application file.

Specification
5.   The Applicant is required to insert a U.S. Patent No. 11,404,420, of its application number 17/232,587, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section. See 37 CFR 1.78 and MPEP § 201.11.

Double Patenting
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
       A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
      The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.     Claims 22-43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,404,420 (hereinafter “Patent’420”), in view of Bauser (U.S. Patent 7,957,206, hereinafter “Bauser”).
           Independent claim 22 of the examined application is obvious over and having the same scope of invention by claim 1 of Patent‘420 such as “a semiconductor memory cell comprising: a first silicon controlled rectifier device having a first region, a first floating body region, a first buried layer region, and a first substrate region; a second silicon controlled rectifier device having a second region, a second floating body region, a second buried layer region, and a second substrate region; and a transistor comprising said first region, said first floating body region, said second region, and a gate; wherein said first floating body region is common to said second floating body region; wherein said first buried layer region is common to said second buried layer region; wherein said first substrate region is common to said second substrate region; wherein said transistor is usable to access said semiconductor memory cell; wherein at least one of said first or second silicon controlled rectifier devices maintains a state of said semiconductor memory cell; wherein said state of said semiconductor memory cell is maintained while memory operations can be performed in an uninterrupted manner”. 
            Patent’420 does not specifically recite “wherein current flow through said transistor during a read operation is determined by said state of said semiconductor memory cell”.
            However, Bauser teaches a semiconductor memory cell comprising wherein current flow through said transistor during a read operation is determined by said state of said semiconductor memory cell (Fig. 4B and accompanying texts, current flow through transistor 14  during a read operation is determined by data state of the semiconductor memory cell 12, as shown in Fig. 4B, col. 9, line 48 to col. 10, line 9).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Bauser into the teaching of Patent‘420 for the purpose of providing a semiconductor memory device having a memory cell array and a read circuitry to detect, sense, sample and determine data state of memory cells in the memory cell array (Bauser, Abstract).
            Independent claim 31 of the examined application is obvious over and having the same scope of invention by claim 10 of Patent‘420 such as “a semiconductor memory array comprising: a plurality of semiconductor memory cells arranged in a matrix of rows and columns, wherein each of said plurality of semiconductor memory cells comprises: a first silicon controlled rectifier device having a first region, a first floating body region, a first buried layer region, and a first substrate region; a second silicon controlled rectifier device having a second region, a second floating body region, a second buried layer region, and a second substrate region; a transistor comprising said first region, said first floating body region, said second region, and a gate; wherein said first floating body region is common to said second floating body region; wherein said first buried layer region is common to said second buried layer region; wherein said first substrate region is common to said second substrate region; wherein a state of said semiconductor memory cell is maintained through a positive voltage applied to said first and second substrate regions; wherein said transistor is usable to access said semiconductor memory cell; wherein at least one of said first or second silicon controlled rectifier devices maintains a state of said semiconductor memory cell; wherein said first and second buried layer regions are commonly connected to at least two of said semiconductor memory cells; and wherein said first and second substrate regions are commonly connected to said at least two of said semiconductor memory cells”. 
             Patent’420 does not specifically recite “wherein current flow through said transistor during a read operation is determined by said state of said semiconductor memory cell”.
             However, Bauser teaches a semiconductor memory device comprising wherein current flow through said transistor during a read operation is determined by said state of said semiconductor memory cell (Fig. 4B and accompanying texts, current flow through transistor 14  during a read operation is determined by data state of the semiconductor memory cell 12, as shown in Fig. 4B, col. 9, line 48 to col. 10, line 9).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Bauser into the teaching of Patent‘420 for the purpose of providing a semiconductor memory device having a memory cell array and a read circuitry to detect, sense, sample and determine data state of memory cells in the memory cell array (Bauser, Abstract).
           Independent claim 38 of the examined application is obvious over and having the same scope of invention by claim 17 of Patent‘420 such as “an integrated circuit comprising: a semiconductor memory array comprising a plurality of semiconductor memory cells arranged in a matrix of rows and columns, wherein each of said plurality of semiconductor memory cells comprises: a first silicon controlled rectifier device having a first region, a first floating body region, a first buried layer region, and a first substrate region; a second silicon controlled rectifier device having a second region, a second floating body region, a second buried layer region, and a second substrate region; a transistor comprising said first region, said first floating body region, said second region, and a gate; and a control circuit configured to provide electrical signals to said first and second substrate regions; wherein said first floating body region is common to said second floating body region; wherein said first buried layer region is common to said second buried layer region; wherein said first substrate region is common to said second substrate region; wherein at least one of said first or second silicon controlled rectifier devices maintains a state of said semiconductor memory cell; wherein said transistor is usable to access said semiconductor memory cell; wherein said state of said semiconductor memory cell is maintained and memory operations can be performed in an uninterrupted manner; wherein said first and second buried layer regions are commonly connected to at least two of said semiconductor memory cells; and wherein said first and second substrate regions are commonly connected to said at least two of said semiconductor memory cells”. 
             Patent’420 does not specifically recite “wherein current flow through said transistor during a read operation is determined by said state of said semiconductor memory cell”.
             However, Bauser teaches an integrated circuit comprising wherein current flow through said transistor during a read operation is determined by said state of said semiconductor memory cell (Fig. 4B and accompanying texts, current flow through transistor 14  during a read operation is determined by data state of the semiconductor memory cell 12, as shown in Fig. 4B, col. 9, line 48 to col. 10, line 9).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Bauser into the teaching of Patent‘420 for the purpose of providing an integrated circuit having a memory cell array and a read circuitry to detect, sense, sample and determine data state of memory cells in the memory cell array (Bauser, Abstract).
         Dependent claims 23-30, 32-37 and 39-43 of the instant application are anticipated and having the same scope of invention by respective claims 2-9, 11-16 and 18-22 of Patent‘420. 
   
Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827